Citation Nr: 1442563	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  14-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for a left tibial stress fracture.

2.  Entitlement to an initial compensable rating for a right tibial stress fracture.

3.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to service connection for right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Shannon Holstein, Attorney



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to August 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for degenerative joint disease of the left and right knees.  

The Veteran also appeals from an April 2014 Decision Review Officer (DRO) decision that awarded service connection for a left and a right tibial stress fracture and assigned an initial non-compensable rating for each extremity.  In addition, entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities was denied.

In a June 2014 letter, the Veteran's attorney indicated that the Veteran intended to use his full 90 day allotment following the certification of his appeal to the Board to submit additional evidence and argument.  The Board, in a July 2014 letter, notified the Veteran's attorney that these matters would not be adjudicated until September 1, 2014.

In August 2014, the Veteran's attorney submitted additional argument and evidence in support of the instant claims.  This evidence was accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider this newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reflects documents duplicative of those contained in the VBMS paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial noncompensable rating for left and right tibial stress fractures as well as entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's left knee degenerative joint disease is related to his military service.

2.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's right knee degenerative joint disease is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claims for service connection for left and right knee degenerative joint disease, the Board finds that all notification and development actions needed to fairly resolve these claims have been accomplished.

The Veteran contends that his currently diagnosed left and right knee degenerative joint disease is the result of service.  Specifically, he contends that such disabilities are the result of physical training and activities performed as a paratrooper and that he did not seek in-service treatment for his bilateral knee pain out of fear of being "grounded" as a paratrooper.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service treatment records were negative for complaints, treatments or diagnoses related to any knee condition.  A July 1987 service discharge examination found the Veteran's knees to be normal.  The Veteran's service personnel records show that he attended Basic Airborne training in 1986.  In addition, a December 2012 Army Board for Correction of Military Records report indicated that the Veteran's DD Form-214 would be corrected to show the award of a Parachutist Badge and the completion of the Basic Airborne Course.

The post-service treatment records reflect complaints and treatments related to the Veteran's knees beginning in November 1990.  A November 1990 private treatment note reflects the Veteran's complaints of right knee pain and that he had fallen onto a rock two months ago; a right knee contusion was found.  A March 1991 private treatment note reflects the Veteran's reports of a painful right knee and that he had injured it after falling onto a rock in August 1990.  An accompanying X-ray revealed no bony abnormalities and persistent right knee effusion was found.  A January 2002 private treatment note indicated that the Veteran had injured his knees 10 years ago as a "fair trooper" and an impression of patellofemoral arthritis in the left knee was made.  A diagnosis of bilateral knee degenerative joint disease was made in a March 2008 private treatment note.  In a February 2012 private treatment note, the Veteran reported that he had experienced knee pain for the past 10 years.  The Veteran underwent a total left knee replacement in December 2012 and a total right knee replacement in August 2013.

Multiple lay statements were also submitted in support of the Veteran's claims.  A February 2013 statement from R. B. indicates that he had undergone training as a paratrooper with the Veteran and recalled the Veteran icing his knees due to pain.  An April 2013 statement from R. C., indicates that he had known the Veteran since high school, described seeing the Veteran limping after service and recalled that the Veteran suggested that he had "messed up" his knees during service.  An April 2013 statement from M. M. indicates that the author first met the Veteran in 1988 or 1989, that he was the Veteran's direct supervisor in the police department, that he had observed the Veteran having knee pain and limping while employed as a police officer and that the Veteran had expressed concern that he was not going to be able to pass physical examinations as a police officer due to his knee conditions.

Turning to the question of whether there is an etiological relationship between the Veteran's current left and right knee degenerative joint disease and service, the Board notes that the record contains several etiological opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Each such opinion will be discussed below.

A September 2012 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of sustaining an in-service injury to each knee while parachuting, that he was seen by a medic for each event and that he was given Ibuprofen without further treatment.  Following a physical examination and a review of the Veteran's claims file, which did not include his service treatment records, the examiner opined that it was less likely than not (less than 50 percent probability) that the claimed degenerative joint disease was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran denied having any problems with his knees until 2000-13 years after service-and reported that he had worked several jobs in construction which can cause knee problems, as an electrician which required a lot of kneeling and using ladders and in many jobs that required agility.  The examiner noted that these types of jobs would have been difficult to do if the Veteran had a chronic knee problem which dated back to service.  In a June 2013 addendum opinion, this VA examiner further reasoned that the Veteran's service discharge examination was silent for chronic issues related to the knees, that there was no medical evidence to support a finding of a knee condition from discharge in 1987 to until 2000 when he was first seen for bilateral knee pain, and that his post-service work history contributed to the development of knee degenerative joint disease as he spent a great deal of time kneeling and using ladders as an electrician, which was noted to be an etiological factor in the development of degenerative joint disease in the literature.  This opinion contains a full rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In an October 2013 knee DBQ opinion, Dr. G. W., a private orthopedist, indicates that he had reviewed the Veteran's post-service treatment records and VA examination reports but that the service treatment records were not available for review.  The physician opined that it was more likely than not that the Veteran's knee degenerative joint disease was caused by the Veteran's paratrooper activities during service, to include jumping from airplanes with parachutes and long hikes in the field with heavy backpacks.  The physician noted that the earliest clinical record of knee pain was in an April 1991 private treatment note, which suggested that the Veteran hurt his right knee by falling on a rock in August 1990, but that this incident was not the cause of the Veteran's bilateral degenerative joint disease as it was an isolated incident affecting only one knee.  The physician opined that it was more likely than not that the Veteran's bilateral knee degenerative joint disease began through activities in service, which affected both knees at the same time, as the act of jumping from a plane with a parachute and landing on the ground while carrying a backpack on multiple occasions during a two year period was inherently hard on the knee joints and would begin the degenerative changes observed during both knee replacement surgeries.  Additionally, in the physician's opinion, it would take decades for bilateral knee degenerative joint disease to get to the stage of bone-on-bone, which was present in both of the Veteran's knees at the surgery.  Moreover, the physician noted that falling on a rock one time would not eventually cause this type of bilateral knee injury, although it did cause some effusion to his right knee at that time.  Further, the Veteran did not begin to work as an electrician until 1998, 11 years after service discharge, and while his work as an electrician could have aggravated his degenerative joint disease, it was much more likely than not that it began in service and was possibly aggravated by activities as an electrician.  This opinion also contains a full rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra. 

An April 2014 VA DBQ report reflects the Veteran's reports of jumping as much as three times per week as a paratrooper, mostly into forested environments.  He recalled being seen in the field by a medic on two occasions when he landed hard on his right and left knees and that he iced his knee and was given Motrin.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran weighed 170 pounds on enlistment, that the separation examination was negative for knee/lower leg complaints or identified pathology, that the total active duty time spent jumping was approximately one year and that his total post-time working as an electrician/apprentice was 15 years at a weight that was known to be 60 plus pounds greater than his military weight on enlistment.  The examiner noted the Veteran's January 2002 reports of knee pain for the past 10 years suggested on onset date in 1992, five years after service separation, and that the Veteran's post-service employment in road construction and as an electrician required a lot of climbing.  The examiner opined that the Veteran's post-service weight gain, namely 60 pounds over a 70 inch frame, and his post-service occupations requiring kneeling and climbing ladder were more likely the cause of his development of arthritis.  In support of this opinion, the examiner cited to several articles on arthritis, including one article which determined that the combination of obesity and occupational bent knee activities resulted in an even higher risk of developing knee arthritis.  The examiner further noted that it was unlikely that the Veteran would have pursued a career as an electrician apprentice in 1995 and continue to work successfully in this field for multiple years had he sustained left and/or right knee injuries sufficient enough to limit his function from active duty that completed in 1987.  Finally, the examiner noted that the Veteran's gouty arthritis likely contributed to his bilateral knee pain.  This opinion also contains a full rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra. 

An August 2014 opinion from D. G., a private physician's assistant, indicates that she had reviewed the Veteran's service treatment records, the VA examination reports, the opinion from Dr. G. W. and the various lay statements submitted by the Veteran in rendering her opinion.  The provider opined that it was more likely than not that the Veteran's bilateral knee osteoarthritis/degenerative joint disease was related to his activities in service.  The provider based her opinion on the Veteran's young age when symptoms began, the severe impact loads to the knees caused by parachuting activity and the onset of symptoms after completing numerous training jumps during service.  The provider noted that some of these jumps included backpacks and extra equipment, which were noted in the literature to potentially inflict significant initial cartilage damage which will acceralate the risk of developing early-onset osteoarthritis, and that it was common that osteoarthritis and/or degenerative joint disease to not show up on radiograph in symptomatic patients, particularly in the early stages.  The provider further noted that it did not surprise her that the Veteran's condition was not discovered by radiograph in 1991 as such was conducted only a few years after the Veteran's symptoms began, in the early stages of the condition.  Further, the provider opined that the Veteran's post-service weight gain did not cause his current knee condition as his symptoms had already begun prior to service discharge, he was not overweight long enough to begin the degenerative process, and the onset of symptoms occurred in 1991, when the Veteran was only 23 years old, which was very young to have the symptoms and manifestations of knee osteoarthritis/degenerative joint disease without a traumatic injury such as parachute landings, even in an overweight individual.  The provider noted that the Veteran's post-service weight gain was more likely a "reverse cause-and-effect scenario," as his knee pain rendered him less active following service, resulting in weight gain.  While obesity was a risk factor for degenerative joint disease and arthritis, it was only after years of being overweight and its impact was much less severe than parachute landings in the provider's opinion.  A more likely scenario, in the provider's opinion, was that the heavy impact loads of parachute landings during service caused instant and immediate results that resulted in early-onset degenerative joint disease/osteoarthritis.  This opinion also contains a full rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra. 

In sum, the record contains two competent opinions indicating that the Veteran's current left and right knee degenerative joint disease was caused by or the result of his service, and two other competent, seemingly equally probative opinions indicating that the Veteran's current left and right knee degenerative joint disease were not related to his service.  As the medical opinion evidence on the question of nexus between current left and right knee degenerative joint disease and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current left and right knee degenerative joint disease were the result of service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for left and right knee degenerative joint disease are met.


ORDER

Service connection for left knee degenerative joint disease is granted.

Service connection for right knee degenerative joint disease is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

As detailed above, entitlement to service connection for left and right knee degenerative joint disease has been awarded herein.  These awards directly affect the pending claims for an initial rating for left and right tibial stress fractures as well as the claim for a 10 percent rating based upon multiple, noncompensable service-connected disabilities.  Specifically, the Veteran's left and right tibial stress fractures are rated under Diagnostic Code 5262, for malunion of the tibia and fibula with a knee disability.  38 C.F.R. § 4.71a.  The award of service connection for left and right knee degenerative joint disease herein has not yet been effectuated by the RO nor has an initial rating been assigned.  As such, consideration of the Veteran's claims for a higher initial rating for left and right tibial stress fractures, as well as the claim for a 10 percent rating based upon multiple, noncompensable service-connected disabilities, are inextricably intertwined with and remain deferred pending assignment of initial ratings for left and right knee degenerative joint disease.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assign initial disability ratings for the newly service-connected left and right knee degenerative joint disease that were granted by the Board herein.  

2.  Thereafter, the issues on appeal should be readjudicated, including the claims for an initial compensable rating for left and right tibial stress fracture as well the claim for entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities. If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


